Citation Nr: 1517005	
Decision Date: 04/21/15    Archive Date: 04/24/15

DOCKET NO.  13-14 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to a higher initial disability rating for asthma, currently evaluated as 30 percent disabling.


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The Veteran served on active duty from December 1980 to February 1987.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2011 decision of the RO that granted service connection for exercise-induced asthma evaluated as 30 percent disabling effective November 3, 2010.  The Veteran timely appealed for a higher initial rating.

The United States Court of Appeals for Veterans Claims (Court) has recently held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board notes that the Veteran continues to work.  While the Veteran has indicated that she is unable to perform some work activities due to her service-connected asthma, she has not alleged that her service-connected disabilities prevent her from obtaining or maintaining substantially gainful employment.  The matter is not raised by the record, and the Board finds it unnecessary to remand the matter for further action.

Lastly, in addition to reviewing the Veteran's paper claims file, the Board has surveyed the contents of her electronic claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action is required.







REMAND

Records

The Veteran reported receiving treatment for asthma from private physicians at the Holly Springs Clinic; at Wake Med; and at Rex Primary Care.  While some treatment records from these facilities have been obtained, none of the treatment records reflects treatment during the rating period for a higher initial rating.  Hence, the RO or VA's Appeals Management Center (AMC) should make another attempt to obtain treatment records for asthma from these facilities, which are dated from November 2010 to the present.

In April 2013, the Veteran reported that she was in the process of establishing care with a new physician, for referral to a pulmonary specialist and for scheduling a pulmonary function test.  These records, including results of recent pulmonary function testing-i.e., FEV-1, FVC, FEV-1/FVC, and DLCO single breath (SB), and maximum oxygen consumption (in ml/kg/min)-should be obtained.

VA is obliged to assist a Veteran to obtain evidence pertinent to her claim.  See 38 U.S.C.A. § 5103A (West 2014).

In addition, recent VA treatment records must be obtained for asthma.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record).

Higher Initial Rating

In evaluating the Veteran's request for a higher disability rating, the Board considers the medical evidence of record.

Historically, her service treatment records show findings of new onset of asthma and acute exacerbations, as well as diagnoses of bronchitis.  

The report of a January 2011 VA examination reflects that the Veteran had several clinical visits per year for exacerbations of asthma, and had three or more acute attacks per week.  Spirometry was interpreted by the examiner as consistent with moderate obstruction.

Since then, the Veteran has described a worsening of her service-connected asthma.  In April 2013, she was referred to a pulmonary specialist for a pulmonary function test.  She is competent to describe her symptoms and their effects on employment and daily activities.

Under these circumstances, VA cannot rate the service-connected asthma without further medical clarification. Hence, the Veteran is entitled to a new VA examination. See, e.g., Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Moreover, adjudication of the claim for a higher initial disability rating should include specific consideration of whether "staged ratings" (assignment of different ratings for distinct periods of time based on the facts found), pursuant to Fenderson v. West, 12 Vet. App. 119, 126 (1999), are appropriate.

While further delay of this case is regrettable, due process considerations require such action.  Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary contact information and authorization from the Veteran, please request treatment records, dated from November 2010 to the present date, that pertain to asthma from the Veteran's private physicians at Holly Springs Clinic; at Wake Med; at Rex Primary Care; and from any additional pulmonary specialist, including results of pulmonary function testing; and associate them with the Veteran's claims file (paper/electronic). 

If, after making reasonable efforts to obtain records identified by the Veteran; and if the RO or AMC is unable to secure such records, the RO or AMC must notify the Veteran and (a) identify the specific records the RO or AMC is unable to obtain; (b) briefly explain the efforts that the RO or AMC made to obtain those records; (c) describe any further action to be taken by the RO or AMC with respect to the claim; and (d) inform the Veteran that she is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Obtain and associate with the Veteran's claims file (paper/electronic), VA treatment records for asthma, dated from February 2011 to present.  

3.  Afford the Veteran a VA examination, for evaluation of the service-connected asthma.  The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner, and the report of the examination should note review of the file. 

All appropriate tests, including pulmonary function testing, should be accomplished, and all clinical findings should be reported in detail.  The examiner should report measurements of FEV-1, FVC, FEV-1/FVC, and DLCO (SB).

The examiner should report whether the Veteran takes daily inhalational or oral bronchodilator therapy, or inhalational anti-inflammatory medication, or corticosteroids or immuno-suppressive medications.

The examiner should also indicate the number of times the Veteran is seen on a monthly basis by her physician for exacerbation of her asthma.  

In providing the specific findings noted above, the examiner should, to the extent possible, distinguish the symptoms and effects of the service-connected asthma from those associated with other respiratory disabilities. However, if it is not medically possible to do so, the examiner should clearly so state, and indicate that the findings are with respect to the Veteran's overall respiratory impairment.

These specific findings are needed to rate the Veteran's disability in accordance with the rating schedule.  It is therefore important that the examiner furnish the requested information.

4.  After ensuring that the requested actions are completed, the RO or AMC should re-adjudicate the claim on appeal, taking into consideration all applicable rating criteria; and stage ratings pursuant to Fenderson.  If the benefits sought are not fully granted, the RO or AMC must furnish a supplemental statement of the case (SSOC), before the claims file is returned to the Board, if otherwise in order.

No action is required of the Veteran until she is notified by the RO or AMC; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of her claim.  38 C.F.R. § 3.655 (2014).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



